Citation Nr: 9923234	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, to include residuals of a stroke (also claimed as 
headache and weakness).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty from July 1963 to 
September 1967.  His decorations include the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for headache and weakness.   


FINDINGS OF FACT

1.  Blood pressure readings of 140/90 and 158/100 were 
recorded at the time that the veteran was examined for 
enlistment into active service, and he has stated that that 
he was granted a waiver for induction as a result of medical 
problems which included high blood pressure and excessive 
weight.  

2.  The record shows that signs and symptoms of hypertensive 
vascular disease pre-existed the period of active duty, and 
the available medical evidence does not suggest that the pre-
existing hypertensive vascular disease either permanently 
worsened or increased in severity during the active service 
period.  

3.  The veteran's 1997 cerebrovascular accident (CVA) has 
been attributed to his hypertensive vascular disease, and 
there is no competent medical evidence which suggests that he 
had a CVA, transient ischemic attack, or stroke during the 
period of active duty or that he experienced other 
neurological symptoms attributable to high blood pressure 
during service.  





CONCLUSION OF LAW

The preponderance of the evidence is against a finding that 
hypertensive vascular disease, to include residuals of a 
stroke (also claimed as headaches and weakness), was incurred 
in or aggravated by the veteran's period of active service.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1998). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).


Medical Evidence

The report of the June 13, 1963 induction examination shows 
that the veteran's heart and vascular systems were clinically 
evaluated as normal.  Blood pressure was initially recorded 
as 140/92 while sitting; however, that initial blood pressure 
reading was subsequently marked out and a blood pressure 
reading of 138/70 (while sitting) was added to the report.  
When seen again on June 27, 1963, the veteran's blood 
pressure was recorded as 158/100.  A notation of "excessive 
blood pressure," was initially made on the examination 
report; however, that notation was later marked out by the 
medical officer who conducted the examination.  A July 1963 
health record shows that when examined for recruit training, 
the veteran's blood pressure was 114/74.  

A sick call treatment record, dated September 1965, shows 
that the veteran's blood pressure had been tested on three 
consecutive dates the previous July, with the following 
results:  July 23, 120/70; July 24, 120/70; July 25, 138/78.  

On September 27, 1966, September 28, 1966, and September 30, 
1966, the veteran was seen on sick call with complaints of 
headache.  A September 30, 1966 treatment note shows that his 
temperature was 101 and blood pressure was recorded as 
142/88.  He had complained of frontal headache, posterior 
headache, and "stiffness" across the shoulders and lower 
lumbar area.  

On a report of medical history, dated in September 1966, the 
veteran gave a history of high blood pressure.  It was noted 
that high blood pressure had been found in 1963, but at the 
present time his blood pressure was within normal limits.  

The report of the veteran's August 1967 separation 
examination shows that the neurologic, vascular, and heart 
systems were clinically evaluated as normal.  Blood pressure 
was recorded as 130/88 while sitting.  

On May 31, 1997, the veteran was hospitalized in a private 
facility with diagnoses of probable cerebrovascular accident 
(CVA) and hypertension.   He was admitted for evaluation of 
right-sided weakness, slurred speech, and numbness on the 
right side of his face.  On admission, a CT scan revealed 
some old infarct in the right basal ganglia.  Following 
consultation, it was felt that he had experienced a small 
left subcortical stroke and that he suffered from a small 
vessel disease which was associated with his hypertension.  
The hospital report shows the following diagnoses:  1.  new-
onset left subcortical stroke affecting the internal capsule; 
old right subcortical stroke affecting the left lower limb; 
2.  hypertension; 3.  anemia; and 4.  arthritis.  The veteran 
was discharged on June 5, 1997. 

The record includes a September 1997 statement from J. 
Russell Barnes, M.D., which was sent to the veteran's 
employer.  Dr. Barnes indicated that diagnoses included CVA 
and hypertension, and the veteran continued to have right-
sided weakness.  They were still attempting to control his 
blood pressure adequately.   

In his July 1998 notice of disagreement, the veteran 
indicated that the illness verified by his medical records 
while on active duty had all the symptoms of having 
experienced a "TIA" which is defined by modern medicine as 
"dysphagia," or a swallowing difficulty which can occur as 
the result of having a stroke.  The veteran stated that he 
was never given a diagnosis of his illness, and that his 
blood pressure was constantly monitored with abnormally high 
readings during service.  In support of his contentions, the 
veteran submitted copies of pamphlets regarding strokes and 
dysphagia (published by the American Heart Association).  

In June 1999, the veteran was afforded a personal hearing 
before a member of the Board.  He testified that he continued 
to suffer from impairment in his entire right side since the 
time of his stroke in 1997.  He noted that he had previously 
been employed as a letter carrier with the United States 
Postal Service for 28 years, and that he had been on 
disability retirement since the time of the stroke.  

The veteran stated that he was given a "waiver" to get in 
the military because of his weight and his blood pressure.  
He was only 17 years old and "excited" at the time of 
enlistment, and they took his blood pressure and he was a 
little bit overweight so they told him to try to lose a few 
pounds and come back.  After induction, his blood pressure 
was followed by the medical corpsman and many times they 
monitored his blood pressure in the recreation room.  It was 
his belief that it was a combination of his weight and high 
blood pressure which caused a problem with his acceptance 
into the Navy.  

The veteran testified as to his belief that he possibly 
suffered a mini-stroke during his period of active duty.  He 
stated that while he was stationed in San Salvador, Bahamas, 
he received treatment for symptoms such as severe headaches, 
weakness, and imbalance, and on one occasion, he was 
medivaced to a medical facility in San Juan, Puerto Rico for 
treatment of uncontrolled blood pressure of two days 
duration.  

According to the veteran, he was treated in Puerto Rico in a 
medical sick bay for several days, during which time his 
blood pressure was checked and he was given pills as 
treatment.  The assessment was "red throat," but the 
veteran believes that he may have experienced a stroke at 
that time.  He noted that his current physician had told him 
that "trouble swallowing" is a symptom of having suffered a 
stroke, and it had been determined that he had suffered a 
previous infarct (although the exact time of that infarct was 
not known).  The veteran wondered if the tropical climate, 
constant exposure to tropical emissions (such as little 
insects and insecticides in the water) would have had some 
effect on his blood pressure.  

The veteran testified that his first post-service experience 
with high blood pressure occurred about 7 years after he had 
been working for the post office, at which time his doctor 
told him that he had high blood pressure and that he needed 
to get his weight down and eat right so that he wouldn't have 
to be put on medication.  Thereafter, he lost weight and 
tried to eat right and his blood pressure quieted down.  He 
still went to doctors periodically when he had vehicle 
accidents and/or he had a medical examination, and they would 
always tell him that he'd be "borderline," with regard to 
his high blood pressure.  


Analysis

The veteran contends that his currently manifested 
hypertensive vascular disease, to include residuals of a 
stroke (also claimed as headache and weakness), is related to 
his period of active military service.  Specifically, he 
believes that he possibly suffered a stroke during active 
duty while serving in the Bahamas, at a time when he was 
medivaced to San Juan for medical treatment when his blood 
pressure could not be controlled.  In support of this 
contention, he has cited the service medical records and 
findings of "old infarct," which were shown at the time of 
his 1997 CVA.  The veteran has also expressed a belief that 
his high blood pressure may have been related to the tropical 
climate and exposure to insecticides during his period of 
service in the Bahamas.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that 
service connection is warranted for hypertensive vascular 
disease, to include residuals of a stroke (also claimed as 
headaches and weakness).  Specifically, the record indicates 
that blood pressure readings of 140/90 and 158/100 were 
recorded at the time of the veteran's examination for active 
service induction.  In personal hearing testimony, the 
veteran indicated that he was granted a waiver for induction 
as a result of his high blood pressure, excessive weight, and 
vision problems.  

Furthermore, the induction examination report shows that a 
notation of "excessive blood pressure," was marked out by 
the medical officer, as was the initial blood pressure 
reading of 140/90.  Thus, the record shows that the veteran's 
abnormally high blood pressure was a cause of concern for 
medical officials at the time of his induction, and there is 
an indication that he was almost disqualified from induction 
as a result thereof.  

As such, the evidence shows that signs and symptoms of 
hypertensive vascular disease pre-existed the period of 
active service, although a confirmed diagnosis of 
hypertension is not shown by the record until 1997.  
Therefore, the veteran must show that the pre-existing high 
blood pressure disability was aggravated by his active 
service, or that there was an increase in this disability 
therein.  

In the Board's view, the evidence does not show that 
hypertensive vascular disease increased in severity during 
the veteran's period of active service.  His blood pressure 
was within normal limits at the time of separation and on 
several occasions during in-service treatment, to include the 
time of a 3-day blood pressure record taken in July 1965.  In 
addition, the service medical records do not show that 
medication was prescribed for control of high blood pressure 
or that he received treatment for medical complications 
attributable to high blood pressure.  

In addition, the veteran has testified that his initial post-
service experience with high blood pressure did not occur 
until about 7 years after he began employment with the Post 
Office (or approximately the mid-1970's).  While the veteran 
subsequently experienced CVA's attributable to his 
hypertensive vascular disease, he was neurologically 
evaluated as normal at the time of separation.  The available 
evidence does not show that he had a stroke during service or 
that hypertension was otherwise manifested by neurological 
residuals therein.  

Therefore, the evidence does not suggest that a pre-existing 
high blood pressure disability worsened in severity during 
the period of active service or that there was an increase in 
the disability beyond what was noted at the time of 
induction.  

The veteran has contented that he may have suffered a stroke 
during his active service and that on one occasion, he had to 
be medivaced to Puerto Rico for treatment because his blood 
pressure could not be controlled.  However, the service 
medical records show only that abnormal blood pressure 
readings were noted at various times during service; and 
there is no evidence of treatment for control or prevention 
of sustained high blood pressure readings.  Furthermore, the 
veteran has not provided any evidence, to include a medical 
opinion, in support of his belief that he may have suffered a 
CVA or "mini-stroke," during his period of active duty.  
Likewise, there is no medical evidence which suggests a 
relationship between the veteran's high blood pressure and 
exposure to a tropical climate or insecticides during 
service.  

Thus, the veteran has not presented any medical documentation 
to corroborate his contentions.  As a layman, he is not 
competent to offer opinions on medical diagnoses or causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
hypertensive vascular disease, to include the residuals of a 
stroke, was incurred in or aggravated by the period of active 
service.  Accordingly, the claim is denied.  


ORDER

Service connection is denied for hypertensive vascular 
disease, to include residuals of a stroke, also claimed as 
headache and weakness.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

